The Court approves the report of the referee and hereby reprimands respondent.
Further, respondent is placed on probation for three years under the terms and conditions set forth in the report. Respondent shall comply with all other terms and conditions in the report.
Judgment is entered for The Florida Bar, 651 East Jefferson Street, Tallahassee, Florida 32399-2300, for recovery of costs from Daniel Edgar Tropp in the amount of $1,889.65, for which sum let execution issue.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, and PERRY, JJ, concur.
LABARGA, J., dissents with an opinion, in which CANADY, J., concurs.